Citation Nr: 0329742	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island




THE ISSUE

Entitlement to a waiver of recovery of overpayment of pension 
benefits in the calculated amount of $3,311.00.




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision of the Committee on 
Waivers and Compromises (COWC) of the Providence, Rhode 
Island Department of Veterans Affairs (VA) Regional Office 
(RO) which denied the appellant's request for a waiver of 
pension overpayment.

The Board notes that the calculated amount of $3,311.00 at 
issue in the present case represents that amount which the 
veteran was informed of in August 2001 that was created by 
additional reports of receipt of income.  At that time, the 
veteran was already making payments on a prior debt of 
$2,002, created by pension overpayment, of which the veteran 
was informed in December 1997.  The most recent evidence in 
the record appears to indicate that the veteran has paid $901 
of the amount owed as of December 1997, leaving an 
indebtedness as to that amount of $1,101, at least as of 
September 2001.  The veteran did not then, and does not now, 
appear to be disputing the amount of this prior debt; rather, 
the veteran seems to take issue now only with the additional 
amount of $3,311.00 that he was informed of in August 2001, 
and for which he requested a waiver of, in September 2001.  
Therefore, the Board is of the opinion that the issue on 
appeal is as stated above.  


FINDINGS OF FACT

1.	The appellant's action in failing to timely inform VA of 
his correct income and expenses, which created the 
overpayment in question, does not rise to the level of 
fraud, misrepresentation, bad faith, or a lack of good 
faith in his dealings with the government.

2.	The actions of the appellant solely contributed to the 
creation of the overpayment indebtedness.

3.	The collection of any portion of the debt would not 
deprive the appellant of basic necessities.

4.	Recovery of the debt would not nullify the objective for 
which the benefits were intended, as the benefits were 
intended to provide supplemental income should a 
veteran's income fall below a set level, and the 
veteran's income was in excess of that level.

5.	Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

6.	The evidence of record does not show that the debtor has 
changed position to his detriment due to his reliance 
upon the receipt of VA benefits.


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
calculated amount of $3,311.00.00 would not be contrary to 
the standard of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty-to-assist 
provisions of the VCAA do not apply to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132 (2002).  Nevertheless, the Board feels compelled to point 
out that the record reflects that the veteran was provided 
with a copy of the appealed November 2001 decision, and was 
provided a Statement of the Case dated May 2002.  These 
documents provided notification of the information and 
evidence necessary to substantiate this claim.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and has solicited 
several financial status reports from the veteran.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There 
is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, as all relevant evidence has been obtained, the Board 
can proceed.  See Quartucccio v. Principi, 16 Vet. App. 183 
(2002).


Facts

The record reflects that the veteran filed a claim for 
nonservice-connected pension benefits in November 1996.  A 
rating decision dated March 1997 granted the veteran pension 
benefits effective December 1996, and the veteran was 
informed of this by an August 1997 letter.

In December 1997, the veteran was notified that his pension 
was proposed to be reduced effective January 1998, based on 
information that the veteran was receiving a higher income 
from Social Security than previously reported.  The veteran's 
statement in December 1997 indicates that he agreed with the 
action, and felt that his pension should be reduced.  After 
that time, it appears that the veteran was making monthly 
payments towards this debt of approximately $15.00.  As noted 
above, the Board is of the opinion that the veteran is not in 
dispute with this debt.

In February 2000, the veteran was informed that pension 
payments were proposed to be stopped effective January 1, 
1999, based on the submission of new evidence which indicated 
that the veteran's income had risen, and his medical expenses 
had declined.  A February 2000 statement from the veteran 
indicated that he wished an immediate adjustment in his 
payments.  A March 2000 letter to the veteran indicated that 
his VA disability pension was terminated effective January 1, 
1999, due to excessive income.  In August 2001, the veteran 
was informed that the amount of his existing debt to the 
government had increased by $3,311.00, to a total of 
$4,612.00.  In September 2001, the veteran submitted a 
statement requesting a waiver of the overpayment, indicating 
that to repay that amount of money would cause him and his 
family financial hardship.

A statement from the Debt Management Center dated August 2001 
indicated that the veteran's original principal amount of 
debt was $2002, of which the veteran was informed in December 
1997, and on which the veteran paid $901.  It was noted that 
the veteran's debt increased in August 2001 by $3,311.00, to 
leave a current principal amount of $4412.00 on a entire debt 
of $5,313.

A financial status report dated September 2001 indicated that 
the veteran had total income for himself and his spouse of 
$1500.  Total monthly expenses, including rent, food, cable, 
phone, medical expenses, and life insurance were calculated 
to be $914.48 a month, leaving a total positive monthly 
balance remaining of $585.52.  The veteran reported that he 
had $55,262.95 in the bank, $210 cash in hand, and owned a 
car worth $5,000, making for total assets of $60,472.95.

A letter received from the veteran's daughter in February 
2002 indicates that she understood that in 1999 and 2000, the 
veteran had previously owed around $2000, and had already 
made payments totalling $901 on that debt.  The veteran's 
daughter indicated that she did not understand how the 
veteran now owed a much greater amount of money.

Another financial status report was submitted by the veteran 
in March 2002.  It reported total monthly income of $1540.  
Total monthly expenditures were calculated as $1,067.99, 
including rent, food, cable, telephone, life insurance, 
medical bills, car bills, and taxes, leaving a positive 
monthly balance of $472.  Assets included cash in the bank of 
$7,800, and a car valued at $4,000, for a total of $11,800.


The Law

The provisions of 38 U.S.C.A. § 5302(c) (West 2002), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b) (2002), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government." The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence." 38 C.F.R. § 1.962(b) (2002).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad faith," 
or "lack of good faith," the request for waiver will be 
evaluated pursuant to the principles of equity and good 
conscience found in 38 C.F.R. § 1.965(a) (2002). In applying 
the "equity and good conscience" standard to a case, the 
factors to be considered by the adjudicator are: (1) whether 
actions of the debtor contributed to the creation of the 
debt, (2) whether collection would deprive the debtor or the 
debtor's family of basic necessities, (3) whether recovery of 
the debt would nullify the objective for which benefits were 
intended, (4) whether failure to make restitution would 
result in unfair gain to the debtor, and (5) whether the 
debtor has changed position to his detriment due to his 
reliance upon the receipt of VA benefits.  Additionally, the 
adjudicator must conduct a "balancing of the faults," 
weighing the fault of the debtor against any fault 
attributable to VA. 38 C.F.R. § 1.965(a) (2002).

In this case, the COWC found the veteran to be free from 
fraud, misrepresentation, or bad faith.  The Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Since there 
appears to be no indication of any intent to deceive or to 
seek unfair advantage by the veteran in the creation of the 
indebtedness, the Board concurs with the COWC and finds no 
legal bar to the benefit now sought is present.  

Thus, the question for Board consideration is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.  In the evaluation of 
whether equity and good conscience necessitate a favorable 
waiver decision, the Board must consider all of the 
specifically enumerated elements applicable to a particular 
case.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board finds that the appellant is solely at fault in the 
creation of this debt.  He failed to inform VA promptly of 
his correct income for the time period in question.   
Therefore, the Board finds that the appellant's actions are 
the sole factor in the creation of this debt and that VA 
bears no fault.

With respect to possible financial hardship, the Board has 
reviewed the financial status information submitted by the 
veteran and determined that collection of this debt would not 
deprive the appellant of basic necessities.  The latest 
income and expense information of record is shown on a 
Financial Status Report submitted in March 2002.  At that 
time the veteran and his spouse's reported net monthly income 
totalled $1540.  He reported monthly expenses totalling 
$1,067.99.  Without questioning any of the veteran's reported 
expenses as to their basic necessity, his monthly income 
still exceeds his remaining expenses by $472.  Such evidence 
compels the conclusion that collection of the indebtedness at 
issue would not deprive the veteran of life's basic 
necessities.

The Board finds that recovery of the debt would not nullify 
the objective for which benefits are intended, as pension 
benefits are intended to provide supplemental income should a 
veteran' income fall below a set level, and the veteran's 
income was in excess of the set level.  The Board finds that 
failure to make restitution to the government would result in 
an unfair gain to the debtor of $3,311.00.

The evidence does not show that the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits.  The Board has balanced these 
factors, and has specifically considered the appellant's 
fault in the creation of the overpayment, in that he did not 
promptly report his correct income and expenses, and the 
appellant's financial situation, in finding that recovery 
would not be contrary to equity and good conscience.

Based on the record in this case, the Board is not persuaded 
that it would be against the principles of equity and good 
conscience to require that the veteran repay the pension 
indebtedness in the amount of $3,311.  The end result is not 
unduly favorable or adverse to either the Government or the 
veteran and the evidence in this case is not so evenly 
balanced that there is doubt as to any material issue. 38 
U.S.C.A. § 5107 (West 2002).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $3,311.00 is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



